COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00191-CR


LUIS ALBERTO RAMIREZ                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Luis Alberto Ramirez challenges the sufficiency of the evidence

to support his convictions for aggravated sexual assault. We affirm.

      Appellant was tried before a jury on four counts of aggravated sexual

assault of a child. After both sides had rested and closed, the State waived two

counts and the jury convicted Appellant of the remaining two. Specifically, the

jury found that in Tarrant County, Texas (1) on or about October 15, 2008,

Appellant intentionally or knowingly caused the sexual organ of A.R., a child
      1
       See Tex. R. App. P. 47.4.
younger than fourteen years of age who was not Appellant‟s spouse, to contact

his sexual organ; and (2) on or about October 10, 2008, Appellant intentionally or

knowingly caused A.R.‟s sexual organ to contact Appellant‟s mouth. See Tex.

Penal Code Ann. § 22.021(a)(1)(B)(iii) (Vernon Supp. 2010). Appellant elected

to have the trial court assess his punishment, and the trial court sentenced him to

twenty-five years‟ confinement on each count, to run concurrently.

      On appeal, Appellant contends that the evidence is legally and factually

insufficient to support the jury‟s verdicts. Because the court of criminal appeals

has recently overruled Clewis, we review all sufficiency of the evidence claims

under the standard set out in Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979). See Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.

2010) (overruling Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App.1996)).

Using that standard, we assess all the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt. Jackson, 443 U.S. at 318–19,

99 S. Ct. at 2789; Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App.

2005).

      At trial, A.R. testified that Appellant, who was her father‟s cousin, came to

live with her and her family when she was twelve or thirteen years old. She also

testified that sometime before he moved in with them he had taken her to a run-

down trailer where he pulled down her shorts and put his mouth on her private

parts. She further testified that at the end of August 2008, after he had moved in,

he took her to the Valley View Motel and had sex with her. Specifically, she

testified that, while at the motel, Appellant “put his middle part into mine” and that

                                          2
he put his mouth on her female sexual organ. She also testified that he used a

condom, which he told her “broke.”            The State introduced in evidence a

registration card from the Valley View Motel in Tarrant County, Texas, showing

that a “Ramirez, Luis Alberto” had rented room number five on August 31, 2008.

      A.R. further testified that more than once Appellant had sexual intercourse

and oral sex with her at her home in Mansfield––sometimes in her room while

her younger sisters were sleeping, and sometimes in the living room.

      A.R. testified that she eventually became pregnant and that Appellant had

obtained some pregnancy tests and told her how to take them.

      After her mother discovered that A.R. was pregnant, A.R. told her that she

believed Appellant was the father. Appellant and A.R.‟s mother took her to an

abortion clinic in Dallas where the pregnancy was terminated.

      A.R. testified that Appellant was the father of the baby and that there was

no possibility that anyone else was. She also testified that Appellant moved out

of her family‟s house after the abortion and that all of the sexual acts he

perpetrated on her occurred before she turned fourteen.

      A.R.‟s mother, Clara Luna Garcia Ramirez, testified that after she

discovered A.R. was pregnant, Appellant admitted that he had sexually assaulted

and impregnated her. Clara further testified that she and Appellant took A.R. to

an abortion clinic and that Appellant paid for the abortion.

      Texas Department of Child and Family Protective Services Investigator Joy

Hallum testified that she spoke with Appellant on the telephone about the

allegations and that Appellant admitted that he had sexual relations with A.R.

                                          3
Specifically, Hallum testified that, “[H]e admitted to me that, yes, he had had a

sexual relationship with her and that he wouldn‟t deny that.”

      Fort Worth Police Detective Michael Coursey testified that Appellant

admitted to him during a telephone conversation that he had sexually abused

A.R. Specifically, the detective testified: “Well, I told him what the -- -- what the

investigation was about, that [A.R.] had said they had had sexual intercourse and

that had resulted in her being pregnant. And -- -- and I -- -- and in my report I put

in quotes exactly what he told me. He said, „I‟m not going to lie to you, yes, what

she said.‟”

      The jury‟s verdicts are supported by A.R.‟s testimony describing the sexual

assaults by Appellant and her resulting pregnancy.        The verdicts are further

supported by not one, not two, but three separate admissions of guilt by

Appellant. Under the appropriate standard of review, the evidence is sufficient to

uphold Appellant‟s conviction on both counts. See Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Poindexter, 153 S.W.3d at 405. Accordingly, we overrule

Appellant‟s sole point and affirm the judgment.



                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 27, 2011




                                         4